1                                                                        FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

2
                                                                Jan 22, 2019
3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK  C


                       EASTERN DISTRICT OF WASHINGTON
4
     MATTHEW SCHEIBE and JOANNA                  No. 2:19-CV-00022-SMJ
5    SCHEIBE,
                                                 ORDER DISMISSING CASE
6                             Plaintiffs,

7                v.

8    CONFLUENCE HEALTH and
     CENTRAL WASHINGTON
9    HOSPITAL,

10                            Defendants.

11
           On January 16, 2019, the parties filed a stipulated dismissal, ECF No. 3.
12
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
13
     IT IS HEREBY ORDERED:
14
           1.    The    parties’    stipulated    dismissal,   ECF        No.        3,         is
15
                 ACKNOWLEDGED.
16
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
17
                 bear their own costs and attorneys’ fees.
18
           3.    All pending motions are DENIED AS MOOT.
19
           4.    All hearings and other deadlines are STRICKEN.
20
           5.    The Clerk’s Office is directed to CLOSE this file.


     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 22nd day of January 2019.

4                       _______________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
